FILE COPY




                               Fourth Court of Appeals
                                     San Antonio, Texas
                                          August 25, 2020

                                       No. 04-19-00723-CV

                          IN THE INTEREST OF W.A.F., A CHILD

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-15404
                          Honorable Norma Gonzales, Judge Presiding


                                          ORDER
       On July 2, 2020, we issued an order striking appellant’s brief for noncompliance with the
Texas Rules of Appellate Procedure and ordering appellant to file a corrected brief on or before
July 31, 2020. To date, appellant has not filed a brief as ordered or a motion for extension of
time.

        We, therefore, ORDER appellant to file, on or before September 8, 2020, a brief in this
appeal and a written response reasonably explaining (1) her failure to timely file a brief and (2)
why appellee is not significantly injured by her failure to timely file a brief. If appellant fails to
file a brief and the written response by the date ordered, we will dismiss the appeal for
want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing
involuntary dismissal if appellant has failed to comply with a court order).


                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court